Dennis J. Kelly, Jr. v. George W. Duvall, Jr., et al., No. 26, September Term, 2014, Opinion
by Adkins, J.

TRUSTS AND ESTATES — WILLS — CONDITIONS PRECEDENT —
SURVIVORSHIP: When a will contains a recitation of Md. Code (1974, 2011 Repl.
Vol.), § 4-401 of the Estates and Trusts Article, that provision does not act as a survivorship
requirement to a legacy.

TRUSTS AND ESTATES — WILLS — LAPSE — CONTRARY INTENT NOT
EXPRESSED: When a Will contains no express language to the contrary but includes a
recitation of Md. Code (1974, 2011 Repl. Vol.), § 4-401 of the Estates and Trusts Article,
the testator has not expressed a contrary intent sufficient to negate Maryland’s presumption
against lapsed legacies, codified in Md. Code (1974, 2011 Repl. Vol.), § 4-403 of the
Estates and Trusts Article.
Circuit Court for Anne Arundel County
Case No.: 02-C-12-170592
Argued: November 7, 2014
                                         IN THE COURT OF APPEALS

                                                OF MARYLAND



                                                     No. 26

                                             September Term, 2014



                                            DENNIS J. KELLY, JR.

                                                        v.

                                        GEORGE W. DUVALL, JR., et al.




                                              Barbera, C.J.
                                              Harrell
                                              Battaglia
                                              Greene
                                              Adkins
                                              McDonald
                                              Watts,

                                                     JJ.



                                              Opinion by Adkins, J.
                                         Battaglia and Watts, JJ., dissent



                                                     Filed: January 27, 2015
       The common law is no stranger to familial disputes born of contested inheritance.

In this case, we are asked to interpret a mother’s will and determine its relationship to

Maryland’s statutory testamentary law.       Specifically, we must ascertain whether the

testator intended to create a condition precedent to her son’s inheritance, and if not, whether

she intended to rebut the State’s statutory anti-lapse presumption.

                             FACTS AND PROCEEDINGS

       This case arises from two disputed provisions in the Last Will and Testament of

Elizabeth Duvall (the “Will”), which Ms. Duvall executed on May 17, 2001. In part, the

Will provides:

                                          ITEM III.

              If any of the legatee or beneficiary named or described under
              any provision of my Will does not survive me by a period of
              thirty (30) days, then all provisions of my Will shall take effect
              as if such legatee or beneficiary had, in fact, predeceased me.

                                          ITEM IV.

              A. Specific Bequests:
                    (1) I hereby give, devise and bequeath that lot of
                        ground and premises owned by me and
                        located on and more commonly described as
                        161 Mabel Lane, Severna Park, Anne
                        Arundel County, Maryland 21146, and all
                        household furnishing and contents therein,
                        unto my son, DENNIS J. KELLY,
                        absolutely.

              B. Rest and Residue:
                    All the rest, residue and remainder of my estate
                    and property, real, leasehold, personal or mixed,
                    of all kinds, nature and description, and
                    wheresoever situate, I do hereby give, devise and
                    bequeath unto my children, GEORGE W.
                     DUVALL, JR., ALFRED N. KELLY, DENNIS
                     J. KELLY and DAVID M. KELLY, to share and
                     share alike, in equal shares.

       Ms. Duvall’s death on April 16, 2011, and the death of her son, Dennis J. Kelly, Sr.,

only weeks earlier set in motion this conflict over the proper disposition of her estate. On

November 15, 2011, Respondents Alfred Kelly, David Kelly, and George Duvall filed a

Petition for Construction of Ms. Duvall’s Will in the Orphans’ Court for Anne Arundel

County, urging the court to “find that the Will leaves the assets of the estate to [Ms.

Duvall’s] living children only.”     Petitioner Dennis J. Kelly, Jr.—Kelly, Sr.’s heir—

responded, contending that the house and its contents should pass to the estate of Kelly,

Sr., and that his heirs are entitled to one-quarter of Ms. Duvall’s residuary estate.

       The Orphans’ Court ruled in favor of the surviving sons, concluding that “the Estate

should be distributed to the three surviving children named in item IV” of Ms. Duvall’s

Will. Kelly, Jr. appealed to the Circuit Court for Anne Arundel County, which affirmed

the judgment of the Orphans’ Court. It reasoned:

              The inclusion of Item III establishes intent on the part of the
              testator, Duvall, to require survivorship as a condition
              precedent to inheritance and that if any of the beneficiaries
              under her will predeceased her, their portion of the estate is
              distributed as if they were absent from the will.

On appeal, a divided panel of the Court of Special Appeals affirmed in an unreported

opinion, concluding both that Item III imposed survivorship as a condition precedent to

inheritance and that it manifested an intent to negate Maryland’s anti-lapse statute. Judge

James A. Kenney, III dissented, disagreeing with both conclusions and suggesting that the

disputed provisions do “nothing more than simply reflect the testator’s intent to avoid

                                              2
multiple estates in accordance with the applicable statutes and [do] not impose a period of

survivorship on any specific legacy provided for in the Will.” Kelly v. Duvall, No. 1688,

Sept. Term, 2012, Slip Op. at 16 (Md. Ct. Spec. App. Oct. 28, 2013) (Kenney, J.,

dissenting).

       We granted Kelly, Jr.’s Petition for Writ of Certiorari to answer the following

questions:

               1. Whether the lower court erred in construing Item III in a
                  manner inconsistent with Md. Code (1974, 2011 Repl.
                  Vol.), § 4-401 of the Estates and Trusts Article (“ET”) and
                  finding that it imposed survivorship as a condition
                  precedent to inheritance under the Will?

               2. Whether the lower court erred in construing Item III and
                  Item IV as demonstrating the Testatrix’s contrary intent
                  sufficient to overcome the presumption that Maryland’s
                  anti-lapse statute, ET § 4-403 applies?

Agreeing with Judge Kenney, we answer yes to both questions, and shall reverse the

judgment of the Court of Special Appeals.

                               STANDARD OF REVIEW

       “[T]he findings of fact of an Orphans’ Court are entitled to a presumption of

correctness.” N.Y. State Library Sch. Ass’n v. Atwater, 227 Md. 155, 157, 175 A.2d 592,

593 (1961) (citation omitted). But “[t]he lower court’s interpretations of law enjoy no

presumption of correctness on review: the appellate court must apply the law as it

understands it to be.” Rohrbaugh v. Estate of Stern, 305 Md. 443, 446 n.2, 505 A.2d 113,

115 n.2 (1986) (citations omitted). “Thus, an appellate court, including this Court, must

ascertain whether the conclusions of law made by a trial court in the first instance are


                                             3
‘legally correct . . . .’” Pfeufer v. Cyphers, 397 Md. 643, 648, 919 A.2d 641, 645 (2007)

(quoting Banks v. Pusey, 393 Md. 688, 697, 904 A.2d 448, 454 (2006)).

                                      DISCUSSION

       We are asked to determine whether Items III and IV of Ms. Duvall’s Will create a

condition precedent of survivorship under Maryland’s testamentary law so that the legatee,

Kelly, Sr.—and, by extension, his heir, Kelly, Jr.—may not inherit under the Will because

he predeceased Ms. Duvall. In so doing, we assess Ms. Duvall’s Will in the context of ET

§ 4-401, which provides:

              A legatee, other than his spouse, who fails to survive the
              testator by 30 full days is considered to have predeceased the
              testator, unless the will of the testator expressly creates a
              presumption that the legatee is considered to survive the
              testator or requires that the legatee survives the testator for a
              stated period in order to take under the will and the legatee
              survives for the stated period.

Specifically, we consider whether Items III and IV express an intent to negate Maryland’s

anti-lapse statute, as codified in ET § 4-403. This provision states:

              (a) Death of legatee prior to testator. — Unless a contrary
              intent is expressly indicated in the will, a legacy may not lapse
              or fail because of the death of a legatee after the execution of
              the will but prior to the death of the testator if the legatee is:
                      (1) Actually and specifically named as legatee;
                      (2) Described or in any manner referred to,
                      designated, or identified as legatee in the will; or
                      (3) A member of a class in whose favor a legacy
                      is made.

              (b) Effect of death of legatee. — A legacy described in
              subsection (a) of this section shall have the same effect and
              operation in law to direct the distribution of the property
              directly from the estate of the person who owned the property


                                              4
              to those persons who would have taken the property if the
              legatee had died, testate or intestate, owning the property.

       Petitioner urges us to read Item III as a mere restatement of ET § 4-401. In line with

this reading, he argues that Item III indicates no intent to create a survivorship requirement.

Thus, he reasons, Ms. Duvall’s expressed intent in the Will was to treat the inheritance of

Kelly, Sr., who predeceased Ms. Duvall but was alive at the time of the Will’s execution,

as a lapsed devise, saved by ET § 4-403. He asserts that no language in Items III or IV

indicates an intent to negate the statutory presumption against lapsing.

       Respondents disagree, echoing the lower courts and contending that Ms. Duvall’s

expressed intent in executing the Will was to distribute her estate among her living sons.

They argue that Items III and IV must be read in conjunction with the rest of the Will to

that end, creating a survivorship requirement. Furthermore, they contend that even in the

absence of such a requirement, the Will expresses a contrary intent to the anti-lapse statute.

       As we stated in Pfeufer v. Cyphers:

              When construing a will, the paramount concern of the court is
              to ascertain and effectuate the testator’s expressed intent. In
              other words, the search is not for the testator’s presumed
              [intention] but for his expressed intention. Generally, that
              intent is gathered from the four corners of the will, with the
              words of the will given their plain meaning and import. Words
              having legal significance, however, will be construed in that
              sense unless the will clearly indicates otherwise.
397 Md. at 649, 919 A.2d at 645 (emphasis and alteration in original) (internal quotation

marks and citations omitted).




                                              5
                               Survivorship Requirement

       We turn first to whether the Will expresses an intent to create a survivorship

requirement as a condition precedent to inheritance. As a preliminary matter, Item IV

contains no language to suggest this is the case. That provision specifically names Kelly,

Sr. as the intended beneficiary of Ms. Duvall’s home and furnishings and identifies her

four sons as residuary legatees. It recites: “I hereby give, devise and bequeath that lot of

ground and premises owned by me and located on and more commonly described as 161

Mabel Lane, Severna Park, Anne Arundel County, Maryland 21146, and all household

furnishing and contents therein, unto my son, DENNIS J. KELLY, absolutely.” It does

not—nor does any other language elsewhere in the Will—express a survivorship

requirement.

       Nor does Item III express a requirement that Kelly, Sr. outlive Ms. Duvall. Indeed,

we agree with Petitioner that Item III merely reflects ET § 4-401, which was crafted

principally “to avoid multiple administration and taxation of estates.” Bratley v. Suburban

Bank, 68 Md. App. 625, 630, 515 A.2d 236, 239 (1986) (citing Shale D. Stiller & Roger

D. Redden, Statutory Reform in the Administration of Estates of Maryland Decedents,

Minors, and Incompetents, 29 Md. L. Rev. 85 (1969)). Item III largely mirrors the first

half of ET § 4-401, reciting that a legatee who fails to survive the testator by 30 days is

considered to have predeceased her. Where ET § 4-401 reads, “[a] legatee, other than his

spouse, who fails to survive the testator by 30 full days is considered to have predeceased

the testator,” Item III recites, “[i]f any of the legatee or beneficiary named or described

under any provision of my Will does not survive me by a period of thirty (30) days, then

                                             6
all provisions of my Will shall take effect as if such legatee or beneficiary had, in fact,

predeceased me.” The operative language of the two is indistinguishable. As Judge

Kenney wrote in dissent, Item III “reflects the 30 day period of ET Art. § 4-401 during

which if a legatee fails to survive the testator, the legatee ‘will be considered to have

predeceased the testator.’” Kelly v. Duvall, No. 1688, Sept. Term, 2012, Slip Op. at 15

(Kenney, J., dissenting).

       Because the Will closely tracks the statute’s language, we find the Henderson

Commission Report’s analysis of ET § 4-401 instructive to our construction of Item III.1

In its comment to ET § 4-401, the Henderson Commission offered four illustrations:

              i. “To A, if A survives the testator.” Under this type of
                 bequest, A will have to survive the testator by at least 30
                 full days in order to take the legacy.

              ii. “To A, if A survives the testator by 5 days or more.” Under
                  this type of provision, if A survives the testator by five days
                  or more but not by thirty days, A will be entitled to the
                  legacy.

              iii. “To A, if A survives the testator, but if it cannot be
                   determined whether A survives the testator, A shall be
                   presumed to have survived the testator.” Under this
                   provision, A would take the legacy.

              iv. “To A.” Under this provision, if A survives the testator by
                  less than 30 days, A will be deemed to have predeceased
                  the testator, and the provisions of Section 4-403 will
                  determine whether the legacy has lapsed or not.


       1
         See Second Report of Governor’s Commission to Review and Revise the
Testamentary Law of Maryland, Article 93, Decedents’ Estates, at 53–54 (Dec. 5, 1968)
(“Henderson Commission Report”). The Henderson Commission Report resulted from the
work of a committee appointed by Governor Tawes in 1965. Id. at i. “The basic thrust of
the Second Report is the restatement and recodification of the testamentary law.” Id.
                                              7
Ms. Duvall devised her home in Item IV, which reads: “I hereby give, devise and bequeath

[my home], and all household furnishing and contents therein, unto my son, DENNIS J.

KELLY, absolutely.” This devise is the functional equivalent of the fourth example

provided by the Henderson Commission. Item IV expresses no conditions and reflects no

intent that Kelly, Sr. must outlive his mother to receive under the Will.

       Respondents ask this Court to look beyond the Will’s language, arguing that Ms.

Duvall “included Item III because she wanted her modest estate to be enjoyed by those of

her children who survived her. . . . In order to do so, she stated that all bequests were

conditional on survivorship by a period of time, and if the person did not meet the condition

the effect would be that the bequest was inoperative and would pass through the residuary

clause to her own legatees.” We are confined, however, to the language of the Will, as the

“intention to be sought for is not that which existed in the mind of the testator, but that

which is expressed by the language of the will.” Curtis v. Safe Deposit & Trust Co. of

Balt., 178 Md. 360, 365–66, 13 A.2d 546, 548 (1940) (internal quotation marks and citation

omitted). Ms. Duvall’s Will contains no language indicative of an intent to condition

receipt of the legacy on survivorship.

       Because Item III is a mere restatement of ET § 4-401—which is not, itself, a

survivorship requirement—and because Item IV operates merely as a simple devise, we

conclude that Ms. Duvall’s Will did not impose a condition precedent of survivorship for




                                             8
Kelly, Sr. to continue as legatee. Thus, we turn to ET § 4-403 to determine whether the

legacy had lapsed.2

                          Application Of The Anti-Lapse Statute

       As stated supra, ET § 4-403 provides that “[u]nless a contrary intent is expressly

indicated in the will, a legacy may not lapse or fail because of the death of a legatee after

the execution of the will but prior to the death of the testator if the legatee is [a]ctually and

specifically named as legatee.” Kelly, Sr. was undoubtedly named as a legatee in Item IV.

The question, then, is whether Ms. Duvall expressed an intent to negate Maryland’s anti-

lapse statute.

       Maryland’s anti-lapse statute “has been liberally construed[ and] expresses a

presumed intent of the testator. The presumption may be overcome by expression of a

contrary intent in the will, but is supported by the presumption that the will was made in

view of the statute.” Mayor of Balt. v. White, 189 Md. 571, 574–75, 56 A.2d 824, 826

(1948) (citations omitted). Anti-lapse statutes apply “unless [a] testator’s intention to

exclude its operation is shown with reasonable certainty.” William J. Bowe & Douglas H.

Parker, Page on the Law of Wills, § 50.11, at 95–96 (2005). “Courts often say that in order

to overcome the antilapse statute, a will must use ‘clear and plain language’ to this effect[.]”

William M. McGovern, Sheldon F. Kurtz & David M. English, Wills, Trusts and Estates,



       2
         A lapsed devise—which results from a legatee dying after the execution of the will
but prior to the testator’s death—is distinct from a void or inoperative legacy—which
results from a legacy failing prior to execution of the will, such as when the legatee dies
prior to the will’s execution. See William M. McGovern, Sheldon F. Kurtz & David M.
English, Wills, Trusts and Estates, at 355–56 (4th ed. 2010).
                                               9
at 360 (4th ed. 2010). One such example is “when the gift is to the legatee or devisee, ‘if

he survives me.’” Thomas E. Atkinson, Handbook of the Law of Wills, at 780 (2d ed.

1953). Similar language may also suffice:

                If a will says “to Alice if she survives me, otherwise to Arthur,”
                Arthur takes rather than Alice’s issue, if Alice predeceases the
                testator. The same result has been reached if the devise is more
                cryptic, “to Alice and/or Arthur.” If the will simply says “to
                Alice if she survives me,” most courts would interpret this to
                mean the testator did not want the antilapse statute to apply,
                but the Uniform Probate Code disagrees.

                                              ***

                Recently the Code position was rejected in a code state where
                the testator had expressed a survivorship contingency multiple
                times. The court found that the frequent references to
                survivorship was sufficient to show an intent that the antilapse
                statute not apply.

McGovern et al., supra at 359 (footnotes omitted). As these examples suggest, a contrary

intent may be shown by express statement to that effect or by repeated references to

survivorship.

       Such contrary intent is not present in Ms. Duvall’s will. As discussed supra, Item

III is a mere restatement of ET § 4-401 and expresses no survivorship requirement or

contrary intent. Nor does Item IV contain any language that suggests an intent to rebut ET

§ 4-403. That Item IV contains a residuary clause is not by itself sufficient to express

contrary intent. Nor has this Court found any support for the proposition that the use of

the word “absolutely” in Kelly, Sr.’s devise expresses an intent contrary to the anti-lapse

statute. Indeed, the use of “absolutely” in this Will most likely expresses an intent to

execute a fee simple devise. See, e.g., Barnett v. Barnett, 117 Md. 265, 268, 83 A. 160,

                                               10
162 (1912) (“[T]he terms ‘absolute,’ or ‘absolute control,’ or ‘absolute disposal’ have a

well-defined signification in testamentary law [and are used] to distinguish a qualified or

conditional from a fee-simple estate[.]”).

       Respondents confuse the issues, conflating and distinguishing § 4-401 and § 4-403

without consistency. They rely on Allers v. Tittsworth, 269 Md. 677, 309 A.2d 476 (1973),

to support the proposition that Ms. Duvall expressed a contrary intent to the anti-lapse

statute, ET § 4-403. That case, however, dealt exclusively with ET § 4-401 and whether it

applied retroactively. Id. at 678–79, 309 A.2d at 477–78.

       Nor does Rowe v. Rowe, 124 Md. App. 89, 720 A.2d 1225 (1998), upon which

Respondents rely heavily, support the notion that Ms. Duvall’s Will clearly expressed a

contrary intent. Indeed, in that case, the court found the legacy not to lapse, citing the

absence of a specific survivorship provision, the specific identification of both legatees in

the residuary clause, and the testator’s inaction after the death of a legatee. Id. at 100–02,

720 A.2d at 1230–31. Here, the Will identifies Kelly, Sr. as the intended beneficiary of

the property referred to in Item III. Without any evidence of a survivorship provision, our

case law leads us to the conclusion that Ms. Duvall did not express an intent contrary to

Maryland’s anti-lapse statute and that ET § 4-403 protects the devise from lapse.3




       3
         Regarding the proper disposition of the residuary of the estate, Item IV and its
residuary clause identified the four sons individually, and not as a class, indicating “that
she intended them to receive their legacies as individuals.” Rowe v. Rowe, 124 Md. App.
89, 101, 720 A.2d 1225, 1231 (1998). Thus, Kelly, Jr. qualifies for one-quarter of the
residuary of the estate.
                                             11
                                    CONCLUSION

      In conclusion, we hold that Item III of the Will only reinforces ET § 4-401 and is

not a condition precedent of survivorship. Therefore, this devise must be considered in

light of Maryland’s anti-lapse statute. Because there is no express indication of contrary

intent, ET § 4-403 shields this devise from lapse, permitting Kelly, Jr. to inherit.

Accordingly, we reverse the judgment of the Court of Special Appeals.

                                                JUDGMENT OF THE COURT OF
                                                SPECIAL APPEALS REVERSED.
                                                CASE REMANDED TO THAT
                                                COURT WITH DIRECTIONS TO
                                                REMAND TO THE CIRCUIT
                                                COURT FOR ANNE ARUNDEL
                                                COUNTY    TO    VACATE ITS
                                                JUDGMENT     IN  FAVOR  OF
                                                RESPONDENTS AND TO ENTER
                                                JUDGMENT CONSISTENT WITH
                                                THIS OPINION. COSTS TO BE
                                                PAID BY RESPONDENTS.




                                           12
Circuit Court for Anne Arundel County
Case No. 02-C-12-170592

Argued: November 7, 2014
                                              IN THE COURT OF APPEALS

                                                    OF MARYLAND

                                                         No. 26

                                                  September Term, 2014
                                        ______________________________________

                                                 DENNIS J. KELLY, JR.

                                                            v.

                                            GEORGE W. DUVALL, JR., ET AL.
                                        ______________________________________

                                                   Barbera, C.J.
                                                   Harrell
                                                   Battaglia
                                                   Greene
                                                   Adkins
                                                   McDonald
                                                   Watts,

                                                        JJ.
                                        ______________________________________

                                           Dissenting Opinion by Watts, J., which
                                                     Battaglia, J., joins
                                        ______________________________________

                                                   Filed: January 27, 2015
       Respectfully, I dissent.      I would dismiss the case for certiorari having been

improvidently granted because review is not “necessary to secure uniformity of decision,”

nor are there “other special circumstances rendering it desirable and in the public interest

that the decision be reviewed.” Md. Code Ann., Cts. & Jud. Proc. (1973, 2013 Repl. Vol.)

§ 12-305. Alternatively, I affirm the judgment of the Court of Special Appeals.

       This case boils down to effectuating the intent of Elizabeth Duvall (“Mrs. Duvall”),

the testatrix, to have her four children inherit as expressed in her Last Will and Testament

(“the Will”). The Will’s plain language makes clear that Mrs. Duvall wanted her four

children—George W. Duvall, Jr., Alfred N. Kelly, David M. Kelly, and Dennis J. Kelly,

Sr.—to inherit and that she did not intend to provide for any legatees beyond the four

children. Indeed, neither Petitioner, Dennis J. Kelly Jr., a grandson whom Mrs. Duvall

presumably knew when she executed the Will, nor any legatees beyond her four children

are mentioned anywhere in the Will. In the Will, Mrs. Duvall expressly left her home and

all of its contents to Dennis J. Kelly, Sr., and “g[a]ve, devise[d], and bequeath[ed]” “[a]ll

the rest, residue and remainder of [her] estate and property” to her four children “to share

and share alike, in equal shares.”

       In Item III, the Will states: “If any of the legatee or beneficiary named or described

under any provision of my Will does not survive me by a period of thirty (30) days, then

all provisions of my Will shall take effect as if such legatee or beneficiary had, in fact,

predeceased me.” In other words, the Will conditioned inheritance on survivorship; i.e., a

legatee must have survived Mrs. Duvall by more than thirty days to inherit. If not, then all

other provisions of the Will would take effect. There is no language whatsoever in the Will
providing for anyone or any legatee besides Mrs. Duvall’s four children if one of the

children did not survive Mrs. Duvall for at least thirty days; i.e., other than the intent that

Dennis J. Kelly, Sr. inherit Mrs. Duvall’s home and that her four children “share and share

alike,” the Will is absolutely silent as to the disposition of Mrs. Duvall’s estate.

       Because the Will specifically conditions inheritance on the named legatees’

survivorship, the bequest to Dennis J. Kelly, Sr., who predeceased Mrs. Duvall, is

inoperative. See Equitable Trust Co. v. Smith, 26 Md. App. 204, 209, 337 A.2d 205, 208

(1975) (“A legacy is ‘inoperative’ when it is ‘To A, if A survives the testator’, but in fact

A does not survive the testator.”).

       Significantly, however, the Will does not mention the anti-lapse statute, Md. Code

Ann., Est. & Trusts (1974, 2011 Repl. Vol.) (“ET”) § 4-403,1 and does not evince any

intent to have ET § 4-403 take effect upon any legatee’s death. Nonetheless, the Majority


       1
           For reference, ET § 4-403 provides, in relevant part:

       (a) Death of legatee prior to testator. — Unless a contrary intent is expressly
       indicated in the will, a legacy may not lapse or fail because of the death of a
       legatee after the execution of the will but prior to the death of the testator if
       the legatee is:

                 (1) Actually and specifically named as legatee;
                 (2) Described or in any manner referred to, designated, or identified
                 as legatee in the will; or
                 (3) A member of a class in whose favor a legacy is made.

       (b) Effect of death of legatee. — A legacy described in subsection (a) of this
       section shall have the same effect and operation in law to direct the
       distribution of the property directly from the estate of the person who owned
       the property to those persons who would have taken the property if the
       legatee had died, testate or intestate, owning the property.


                                              -2-
determines that Item III “largely mirrors” the first half of ET § 4-4012 and that, because

Item III “closely tracks” ET § 4-401’s language, Illustration iv of the Henderson

Commission’s Report—which provides that ET § 4-403 “determine[s] whether the legacy

has lapsed or not”—is instructive. Maj. Slip Op. at 6-7. I disagree. Because the Will’s

language does not fully embody ET § 4-401 or even reference ET § 4-403 (the anti-lapse

statute) and, most importantly, because a contrary intent is expressed, this case is, in my

view, a poor vehicle for interpreting the Henderson Commission’s Report and its interplay

with ET § 4-403. Here, in actuality, the Will’s language contradicts ET § 4-403 because it

expressly conditions survivorship as a prerequisite to inheritance, i.e., named legatees who

do not survive Mrs. Duvall do not inherit. As a result, the Will makes clear that Mrs.

Duvall intended for her surviving children, and no one else, to inherit.

       Certainly, the opportunity for the Court to comment on the Henderson

Commission’s Report will validly present itself in another case.              Under these

circumstances, however, I would not override Mrs. Duvall’s clear intent as expressed in

the Will and read ET § 4-403 into the Will. Rather, I would dismiss or affirm the judgment




       2
           For reference, ET § 4-401 provides:

       A legatee, other than his spouse, who fails to survive the testator by 30 full
       days is considered to have predeceased the testator, unless the will of the
       testator expressly creates a presumption that the legatee is considered to
       survive the testator or requires that the legatee survives the testator for a
       stated period in order to take under the will and the legatee survives for the
       stated period.

                                             -3-
of the Court of Special Appeals, and reach the just result for Mrs. Duvall and her children.

       For all of the reasons above, I, respectfully, dissent.

       Judge Battaglia has authorized me to state that she joins in this opinion.




                                             -4-